Citation Nr: 1037223	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-09 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

In September 2007, the Veteran raised the issues of 
entitlement to service connection for a skin rash, high 
blood pressure, elevated cholesterol, and toe nail fungus, 
to include as due to exposure to Agent Orange.  These 
issues have not been developed for appellate review and 
are therefore referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In August 2010, the Veteran submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) requesting that VA obtain a copy 
of his medical records supporting his claim from the Social 
Security Administration (SSA).  When VA is on notice that there 
are SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992).  Therefore, the Board must seek to obtain these records 
before proceeding with the appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose 
of obtaining the Veteran's complete SSA 
records, to include a copy of the decision 
and all medical records relied upon in 
conjunction with any claim for SSA benefits.  
If, after making reasonable efforts to obtain 
the identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given an 
opportunity to respond.

2.  The RO must also request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his low back 
disorder.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure the same, the RO 
must notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the RO 
must readjudicate the Veteran's claim on 
appeal, taking into consideration any newly 
acquired evidence submitted.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



